Citation Nr: 0408701	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  96-45 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972, except for two periods of absence without official 
leave (AWOL), from December 1969 to February 1970, and from 
May 1971 to February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 administrative decision 
of the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied entitlement to VA 
benefits based on the veteran's character of discharge. 

The veteran testified at a local RO hearing in November 1996, 
and before the undersigned Veterans Law Judge at a Travel 
Board hearing in September 2003.  Transcripts of these 
hearings have been associated with the claims file. 

FINDINGS OF FACT

1.  The appellant received an other than honorable discharge 
as a result of a period of continuous AWOL in excess of 180 
days.

2.  The evidence of record indicated compelling circumstances 
warranting the veteran's prolonged unauthorized absence.

3.  The appellant's service, exclusive of the period of 
prolonged AWOL, was of such quality and length that it could 
be characterized as honest, faithful and meritorious and of 
benefit to the Nation.

CONCLUSION OF LAW

The discharge of the veteran under conditions other than 
honorable is not a bar to entitlement to VA benefits.  38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The discharge or dismissal by reason of the sentence of a 
general court-martial of any person from the Armed Forces, or 
the discharge of any such person on the ground that such 
person was a conscientious objector who refused to perform 
military duty or refused to wear the uniform or otherwise to 
comply with lawful orders of competent military authority, or 
as a deserter, or on the basis of an absence without 
authority from active duty for a continuous period of at 
least one hundred and eighty days if such person was 
discharged under conditions other than honorable unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, or of an officer by the acceptance of 
such officer's resignation for the good of the service, or 
(except as provided in subsection (c)) the discharge of any 
individual during a period of hostilities as an alien, shall 
bar all rights of such person under laws administered by the 
Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to section 1553 of title 10.  
38 U.S.C.A. § 5303 (West 2002).

Under 38 C.F.R. § 3.12, a discharge or release from service 
under one of the conditions specified in this section is a 
bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided.  Benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions:

. . . 

(6) By reason of a discharge under other 
than honorable conditions issued as a 
result of an absence without official 
leave (AWOL) for a continuous period of 
at least 180 days.  This bar to benefit 
entitlement does not apply if there are 
compelling circumstances to warrant the 
prolonged unauthorized absence.  This bar 
applies to any person awarded an 
honorable or general discharge prior to 
October 8, 1977, under one of the 
programs listed in paragraph (h) of this 
section, and to any person who prior to 
October 8, 1977, had not otherwise 
established basic eligibility to receive 
Department of Veterans Affairs benefits.  
The term established basic eligibility to 
receive Department of Veterans Affairs 
benefits means either a Department of 
Veterans Affairs determination that an 
other than honorable discharge was issued 
under conditions other than dishonorable, 
or an upgraded honorable or general 
discharge issued prior to October 8, 
1977, under criteria other than those 
prescribed by one of the programs listed 
in paragraph (h) of this section.  
However, if a person was discharged or 
released by reason of the sentence of a 
general court-martial, only a finding of 
insanity (paragraph (b) of this section) 
or a decision of a board of correction of 
records established under 10 U.S.C. 1552 
can establish basic eligibility to 
receive Department of Veterans Affairs 
benefits.  The following factors will be 
considered in determining whether there 
are compelling circumstances to warrant 
the prolonged unauthorized absence:

(i) Length and character of service 
exclusive of the period of prolonged 
AWOL.  Service exclusive of the 
period of prolonged AWOL should 
generally be of such quality and 
length that it can be characterized 
as honest, faithful and meritorious 
and of benefit to the Nation.

(ii) Reasons for going AWOL.  
Reasons which are entitled to be 
given consideration when offered by 
the claimant include family 
emergencies or obligations, or 
similar types of obligations or 
duties owed to third parties.  The 
reasons for going AWOL should be 
evaluated in terms of the person's 
age, cultural background, 
educational level and judgmental 
maturity.  Consideration should be 
given to how the situation appeared 
to the person himself or herself, 
and not how the adjudicator might 
have reacted.  Hardship or suffering 
incurred during overseas service, or 
as a result of combat wounds of 
other service-incurred or aggravated 
disability, is to be carefully and 
sympathetically considered in 
evaluating the person's state of 
mind at the time the prolonged AWOL 
period began.

(iii) A valid legal defense exists 
for the absence which would have 
precluded a conviction for AWOL.  
Compelling circumstances could occur 
as a matter of law if the absence 
could not validly be charged as, or 
lead to a conviction of, an offense 
under the Uniform Code of Military 
Justice.  For purposes of this 
paragraph the defense must go 
directly to the substantive issue of 
absence rather than to procedures, 
technicalities or formalities.

38 C.F.R. § 3.12 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence supports a grant of 
eligibility for VA benefits.

The veteran's DD Form 214 indicated that his character of 
service was "under conditions other than honorable."  His 
service personnel records indicated that he was AWOL for a 
period of 266 days.  Thus, the veteran is barred from 
entitlement to VA benefits under 38 U.S.C.A. § 5303 unless 
the veteran demonstrates compelling circumstances to warrant 
his prolonged absence.  The Board finds that the veteran has 
demonstrated compelling circumstances to warrant his 
prolonged absence, and that his service, exclusive of the 
period of prolonged AWOL, was of such quality and length that 
it could be characterized as honest, faithful, and 
meritorious.  

The veteran voluntarily enlisted in service after completing 
two years of high school.  He served in the Republic of 
Vietnam, and was wounded in action and hospitalized with 
multiple fragment wounds to his back, abdomen, legs and 
chest.  The veteran's DD Form 214 indicated that he was 
awarded the Purple Heart Medal, Combat Action Ribbon, 
National Defense Service Medal, Vietnam Service Medal with 
one bronze star, and the Vietnam Campaign Medal.  The veteran 
went AWOL after returning from Vietnam.  He has asserted that 
he went AWOL due to family problems.  He stated that his 
girlfriend, now his spouse, who was on welfare, was pregnant 
with his child, and that she needed help because she had no 
family nearby, and she had another child only three months 
old when she became pregnant with the veteran's child.  The 
veteran's spouse, who testified at both hearings, stated that 
her family was not in this country at that time.  The veteran 
stated that he went AWOL to take care of her, and that he had 
been married to her since 1975.

The Board finds that there were compelling circumstances 
under which the veteran went AWOL; he needed to fulfill an 
obligation and care for his pregnant future wife, who was on 
welfare, caring for an infant, and without family in this 
country.  His service was otherwise honest, faithful and 
meritorious; he served in Vietnam, was wounded in action, and 
was awarded the Purple Heart.  The Board finds that the 
evidence supports a grant of entitlement to VA benefits.

ORDER

Basic eligibility for VA benefits is granted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



